IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,948-01


                      IN RE RODERICK MARQUIS JOHNSON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 983364 IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that in 2009, he filed an application for

a writ of habeas corpus in the 179th District Court of Harris County and that his application has not

been forwarded to this Court.

       Respondent, the Judge of the 179th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in its order designating issues, if timely

entered, and then have the District Clerk submit the record on such application. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application for
                                                                                          2

leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his

response.



Filed: September 26, 2018
Do not publish